In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00005-CR



           JESSIE RAY SORRELLS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 48,157-B




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION

        Jessie Ray Sorrells was indicted on two counts of aggravated sexual assault of a child.

Sorrells entered a plea of not guilty to each count. After hearing the testimony of ten witnesses,

including Connor, the child victim, a Gregg County jury found Sorrells guilty on both counts.1

At the conclusion of the punishment phase, the trial court sentenced Sorrells, on the first count,

to sixty years’ imprisonment in the Texas Department of Criminal Justice and assessed a fine of

$10,000.00. On the second count, the trial court sentenced him to eighty years’ imprisonment

and assessed a $10,000.00 fine. The trial court ordered the sentences to be served consecutively.

        On appeal, Sorrells argues that, during the punishment phase, the trial court erred by

admitting State’s Exhibit 3, which is a screenshot from a cell phone. Because we find that any

error in admitting the evidence was harmless, we affirm the trial court’s judgment.

I.      Admission of State’s Exhibit 3 Was Harmless

        In his sole point of error, Sorrells contends that the trial court erred in admitting State’s

Exhibit 3, a screen shot from Connor’s grandmother’s cell phone. Sorrells argues that the

evidence was inadmissible because it was improperly authenticated and it was hearsay.

        “We review a trial court’s decision to admit or exclude evidence for an abuse of

discretion.” Flowers v. State, 438 S.W.3d 96, 103 (Tex. App.—Texarkana 2014, pet. ref’d)

(citing Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010)). “Abuse of discretion

occurs only if the decision is ‘so clearly wrong as to lie outside the zone within which reasonable

people might disagree.’” Id. (quoting Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim. App.

1
 In order to protect the victim’s privacy, we refer to the victim and his family by pseudonyms. See TEX. R. APP. P.
9.10(a)(3); see McClendon v. State, 643 S.W.2d 936, 936 n.1 (Tex. Crim. App. [Panel Op.] 1982).
                                                        2
2008)) (citing Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1990) (op. on

reh’g)). “We may not substitute our own decision for that of the trial court.” Id. (citing Moses v.

State, 105 S.W.3d 622, 627 (Tex. Crim. App. 2003)). “We will uphold an evidentiary ruling if it

was correct on any theory of law applicable to the case.” Id. (citing De La Paz v. State, 279

S.W.3d 336, 344 (Tex. Crim. App. 2009)).

       During the punishment phase of the trial, Connor’s grandmother testified that her

daughter had texted her a message that Connor had allegedly posted on Snapchat. The Snapchat

post stated, “Bro suicide is sounding good right about now.” The State offered a screenshot of

the message from the grandmother’s phone as Sorrells objected to the evidence, arguing that it

was not properly authenticated and that it was hearsay. The trial court overruled the objections

and admitted the exhibit as a “then-existing mental and emotional physical condition or present

sense impression.”

       “Generally, the erroneous admission or exclusion of evidence is nonconstitutional error

governed by Rule of Appellate Procedure 44.2(b) if the trial court’s ruling merely offends the

rules of evidence.” Melgar v. State, 236 S.W.3d 302, 308 (Tex. App.—Houston [1st Dist.] 2007,

pet. ref’d); see Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001). Nonconstitutional

error must be disregarded unless it affects the substantial rights of the defendant. TEX. R. APP. P.

44.2; Johnson v. State, 43 S.W.3d 1, 4 (Tex. Crim. App. 2001). “A substantial right is affected

when the error had a substantial and injurious effect or influence in determining the jury’s

verdict” or sentence. King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997).



                                                 3
       “[O]verruling an objection to evidence will not result in reversal when other such

evidence was received without objection, either before or after the complained-of ruling.” Leday

v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998); see Lucero v. State, 246 S.W.3d 86, 102

(Tex. Crim. App. 2008). “This rule applies whether the other evidence was introduced by the

defendant or the State.” Leday, 983 S.W.3d at 718.

       Assuming, without deciding, that the trial court erred in admitting the exhibit, the alleged

error was harmless. Here, the content of State’s Exhibit 3 was cumulative of other evidence

presented to the jury.     Earlier in the punishment phase, prior to the admission of State’s

Exhibit 3, Connor’s grandmother had testified without objection that Connor had been suffering

from significant depression and that he had been dealing with “thoughts of suicide.” Because

similar evidence was admitted without objection, we cannot find that State’s Exhibit 3 had a

substantial and injurious effect or influence in determining the jury’s sentence. See id. As a

result, we overrule Sorrells’s sole point of error.

II.    Conclusion

       We affirm the trial court’s judgment.



                                                          Scott E. Stevens
                                                          Justice

Date Submitted:            August 25, 2022
Date Decided:              September 21, 2022

Do Not Publish



                                                      4